                           UNITED STATES DISTRICT COURT
                             DISTRICT OF CONNECTICUT

MICHAEL DAVIS,                             :
     Plaintiff,                            :      CIVIL CASE NO.
                                           :      3:19-CV-1867 (JCH)
v.                                         :
                                           :
RICHARD FUREY, et al.                      :      JULY 6, 2021
     Defendants.                           :

         RULING ON DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT

I.     Introduction

       On November 22, 2019, the plaintiff, Michael Davis, a sentenced inmate in the

custody of Connecticut Department of Correction (“DOC”), filed this action pro se and in

forma pauperis against Health Services Administrator (“HSA”) Richard Furey and

Advanced Practice Registered Nurse (“APRN”) Nigel Rodney in connection with his

need for pain relief and medical treatment for his back. Upon initial review, the court

permitted Davis’s Eighth Amendment claims to proceed against HSA Furey and APRN

Rodney in their individual capacities. See Initial Review Order (Doc. No. 8).

       On April 6, 2020, Davis filed a verified amended complaint against Furey (whom

Davis now refers to as Regional Chief Operating Officer) and APRN Rodney, and two

additional individual defendants, Osborn Correctional Institution (“Osborn”) Nursing Staff

Miss Keri (identified as Keri Lewis) and Miss Inderia (identified as Indria Mitto) in their

individual and official capacities. Verified Am. Compl. (Doc. No. 11); see Waivers (Doc.

No. 17, 19). After initial review, the court permitted Davis’s Eighth Amendment medical

indifference claims to proceed beyond initial review against Furey, Rodney, Lewis, and

Mitto in their individual capacities. Initial Review Order (“IRO”) (Doc. No. 15).
       Defendants have moved for summary judgment on Davis’s claims against the

defendants on the basis of Davis’s failure to exhaust his administrative remedies and on

the merits of his Eighth Amendment claims. Mot. for Summ. J. (Doc. No. 30). In

support of their Motion for Summary Judgment, the defendants have submitted a

memorandum of law (Defs.’ Mem.) (Doc. No. 30-1), a Local Rule 56(a) Statement of

Facts (“Defs.’ Local 56(a)1”) (Doc. No. 30-9), and supporting exhibits, including Davis’s

medical records under seal (Defs.’ Ex. A) (Doc. No. 29), (Defs.’ Ex. B-G) (Docs. No. 30-

3- to 30-8). Davis has filed an opposition memorandum (Pl.’s Opp.) (Doc. No. 35-1)

with a Local Rule 56(a)2 Statement of Facts (“Pl.’s Rule 56(a)2”) (Doc. No. 35-2) and

exhibits (Pl.’s Exs.) (Doc. No. 30-3). Defendants have filed their reply thereto, and

Davis in turn filed a memorandum reaffirming his opposition to the Motion for Summary

Judgment. Defs.’ Reply (Doc. No. 38); Pl.’s Mem. Reaffirming Opp’n (Doc. No. 40).

II.    Davis’s Request for Additional Discovery

       In his Opposition to the Motion for Summary Judgment, Davis asserts that he did

not have the opportunity to complete his discovery prior to the filing of the defendants’

Motion for Summary Judgment. Pl.’s Opp. at 1. On April 21, 2021, the court issued

an order noting that discovery had closed on November 24, 2020, and instructing Davis

to file an affidavit explaining what efforts he has made to obtain discovery, why he had

not previously sought an extension of discovery, and how the information he seeks will

help him respond to the defendants’ arguments for entry of summary judgment. See

Order (Doc. No. 39); see also Fed. R. Civ. P. 56(d); Miller v. Wolpoff & Abramson,




                                             2
L.L.P., 321 F.3d 292, 303 (2d Cir. 2003).1

        Even where a Rule 56(d) motion is properly supported with an affidavit, the court

may decline to permit additional discovery where the discovery request is “‘based on

speculation as to what potentially could be discovered.’” Nat’l Union Fire Ins. Co. of

Pittsburgh v. Stroh Cos., 265 F.3d 97, 117 (2d Cir. 2001) (quoting Paddington Partners

v. Bouchard, 34 F.3d 1132, 1138 (2d Cir. 1994)). A “‘bare assertion that the evidence

supporting plaintiff’s allegations is in the hands of the moving party is insufficient to

justify the denial of summary judgment.’” Crye Precision LLC v. Duro Textiles, LLC,

689 F. App’x 104, 108 (2d Cir. 2017) (quoting In re Dana Corp., 574 F.3d 129, 149 (2d

Cir. 2009)). Here, Davis admits that he was provided notice of the relevant period for

discovery when he received the court’s initial review orders, and he explains that he did

not realize that the discovery time period had lapsed as he was focused on obtaining

legal counsel for his case. Declar. of Pl. Michael Davis (“Pl.’s Declar.”) at ¶ 7 (Doc. No.

40). Davis states that he seeks “documents related to the Incident Report by custody

staff” about his injury, statements made by various inmates, and documents related to

his exhaustion of his administrative remedies. Id. at ¶¶ 8-9. Davis fails to explain,

however, what specific documents are “related to the Incident Report”; fails to name the


        1
            Rule 56(d) provides:

WHEN FACTS ARE UNAVAILABLE TO THE NONMOVANT. If a nonmovant shows by affidavit or declaration that,
for specified reasons, it cannot present facts essential to justify its opposition, the court may:

(1) defer considering the motion or deny it;

(2) allow time to obtain affidavits or declarations or to take discovery; or

(3) issue any other appropriate order.

                                                       3
individuals who would provide any witness statements; and fails to explain what

information this additional discovery would show relevant to his posing opposition to the

defendants’ arguments in their motion for summary judgment. Davis’s Affidavit

indicates that he seeks to discover documents that may not in fact exist or statements

from witnesses who may not provide relevant information. Accordingly, Davis’s

discovery requests are based on his speculation about documents, information, or

statements that he could obtain through further discovery. His request for additional

discovery is therefore denied.

III.   Factual Background

       A. Background

       The following facts are taken from defendants’ Local Rule 56(a)1 Statement of

Facts, supporting exhibits submitted in support of their Motion for Summary Judgment,

and plaintiff’s verified Complaint. Local Rule 56(a)2 requires the party opposing

summary judgment to submit a Local Rule 56(a)2 Statement which indicates whether

the opposing party admits or denies the facts set forth by the moving party. Local Rule

56(a)3 provides that “each denial in an opponent’s Local Rule 56(a)2 Statement[ ] must

be followed by a specific citation to (1) the affidavit of a witness competent to testify as

to the facts at trial, or (2) other evidence that would be admissible at trial.” Defendants

informed Davis of this requirement in a Notice to Self-Represented Litigant. (Doc. No.

30-10). Davis did submit a Local Rule 56(a)2 Statement, but his denial of facts in his

Statement is not always supported by an affidavit or other evidence that would be

admissible at trial. Accordingly, where that is the case, defendants’ facts are deemed


                                              4
admitted. However, as Davis’s Complaint was signed under the penalty of perjury, the

court will consider the statements in the verified Complaint as an affidavit in reviewing

the motion for summary judgment. See Jordan v. LaFrance, No. 3:18-CV-1541, 2019

WL 5064692, at *1 n. 1 (D. Conn. Oct. 9, 2019) (a “verified complaint . . . may be

considered as an affidavit” for summary judgment purposes”); Walcott v. Connaughton,

No. 3:17-CV-1150, 2018 WL 6624195, at *1, n. 1 (D. Conn. Dec. 18, 2018).

        B. Facts2

        Davis injured his back as a result of his fall from his bunk bed at Osborn on

January 26, 2019. Verified Am. Compl. at ¶ 1; Defs.’ Local 56(a)1 at ¶ 4. According to

Davis, he waited two hours to see Nurses Lewis and Mitto at the facility medical unit;

defendants state he waited for only minutes. Verified Am. Compl. at ¶ 2; Defs.’ Local

56(a)1 at ¶ 6. The parties also dispute what happened next. Davis says he was “never

given a full screening, provided no pain relieving medication,” and was “verbally

disrespected . . . and made to suffer.” Verified Am. Compl. at ¶ 2. Defendants cite to

an exhibit containing a “Nurse Patient Encounter” form signed by defendant Lewis on

the date in question, stating that Davis was given a physical examination, Motrin, and

had “no bruising, discoloration or open wounds on his back.” Defs.’ Local 56(a)1 at ¶




        2
            As discussed above, the court draws from defendants’ Local Rule 56(a)1 Statement and
plaintiff’s Verified Amended Complaint. In this section, the court notes where the parties dispute how
events unfolded, but construes those facts in the light most favorable to Davis. CILP Associates, L.P. v.
PriceWaterhouse Coopers LLP, 735 F.3d 114, 118 (2d Cir. 2013) (in issuing a ruling on summary
judgment “we construe the evidence in the light most favorable to the [non-movants], drawing all
reasonable inferences and resolving all ambiguities in their favor”) (internal quotations and citations
omitted). Where plaintiff or defendant admits to a particular fact, the court cites only to the relevant
paragraph in the Verified Amended Complaint or the Local 56(a)1 Statement.
                                                    5
6-10. The parties dispute whether or not Davis was placed on the list to see the doctor

that day. Verified Am. Compl. at ¶ 2; Defs.’ Local 56(a)1 at ¶ 12.

        Later that day, Davis submitted an inmate request form to defendant Furey,

complaining about the conduct of defendants Lewis and Mitto during his visit to the

medical unit. Defs.’ Local 56(a)1 at ¶ 25. As HSA, Furey is responsible for

responding to inmate medical requests.3 Id. at ¶ 13. Furey responded to the request

form on February 12, 2019, stating that he was unaware of what had happened on

January 26, but would address any perceived lack of concern at the next staff meeting.

Id. at ¶ 26. As time passed, Davis did not receive further treatment and care for his

injury, although the parties dispute whether this was due to Davis not seeking treatment

or defendants not providing it. Id. at 12; Verified Am. Compl. at ¶ 4-6.

        In mid-August, Davis wrote to Furey requesting to be seen by a medical doctor.

Defs.’ Local 56(a)1 at ¶ 27. Furey responded within a week, saying that he had placed

him on the doctor’s list. Id. at ¶ 28. On September 6, 2019, Davis attempted to file a

medical grievance about his fall. Id. at ¶ 29. It was returned because it was

improperly filed, and Davis resubmitted a corrected health services review on

September 16. Id. at ¶ 30. Two days later, in response to his requests, Davis was

seen by defendant Rodney. Id. at ¶ 34. Rodney prescribed him Motrin for 30 days, id.

at ¶ 37, though the parties disagree about the tenor of the visit. Davis says APRN

Rodney professed to be a doctor, performed no medical examination, and would not



         3
           Defendant Furey is “not a medical provide and cannot provide medical treatment to inmates. He
served as an administrator and oversaw the operations of the medical department.” Defs. Local 56(a)1
at ¶ 14.
                                                   6
listen to Davis as he explained his condition. Verified Am. Compl. at ¶ 7. Defendants

say Rodney did not identify himself as a doctor, and that Davis agreed to the plan of

treatment. Defs.’ Local 56(a)1 at ¶ 37-38.

       After seeing Rodney, Davis’s initial diagnosis and treatment was upheld. Id. at ¶

31. On September 28, Davis appealed and complained that he wanted to be seen by a

medical doctor rather than an APRN. Id. at 32. On October 24, Furey denied his

appeal, saying that inmates do not have the right to choose their medical providers. Id.

at 33. Davis again saw an APRN in March 2020, less than a month before filing his

verified amended Complaint. Verified Am. Compl. at ¶ 9. He alleges that his pain

medication has been ineffective and was allowed to expire, and that he is still in

“extreme pain.” Id. at ¶ 8, 10.

      III.    STANDARD OF REVIEW

       A motion for summary judgment will be granted if the record shows no genuine

issue as to any material fact, and the movant is “entitled to judgment as a matter of law.”

Fed. R. Civ. P. 56(a). The moving party bears the initial burden of establishing the

absence of a genuine dispute of material fact. Celotex Corp. v. Cartrett, 477 U.S. 317,

323 (1986). If the moving party satisfies that burden, the nonmoving party must set

forth specific facts demonstrating that there is a genuine issue for trial. Anderson v.

Liberty Lobby, Inc., 477 U.S. 242, 249 (1986). A genuine issue exists where the

evidence is such that a reasonable jury could decide in the non-moving party's

favor. See, e.g., Rojas v. Roman Catholic Diocese of Rochester, 660 F.3d 98, 104 (2d

Cir. 2011) (citing Anderson, 477 U.S. at 252).


                                             7
       The court's role at summary judgment “is to determine whether genuine issues of

material fact exist for trial, not to make findings of fact.” O'Hara v. Nat. Union Fire Ins.

Co. of Pittsburgh, 642 F.3d 110, 116 (2d Cir. 2011). Unsupported allegations do not

create a material issue of fact and cannot overcome a properly supported motion for

summary judgment. See Weinstock v. Columbia Univ., 224 F.3d 33, 41 (2d Cir. 2000).

A party who opposes summary judgment “cannot defeat the motion by relying on the

allegations in his pleading, or on conclusory statements, or on mere assertions that

affidavits supporting the motion are not credible.” Gottlieb v. County of Orange, 84 F.3d

511, 518 (2d Cir. 1996). Rather, a party opposing summary judgment “must come forth

with evidence sufficient to allow a reasonable jury to find in [its] favor.” Brown v.

Henderson, 257 F.3d 246, 252 (2d Cir. 2001). The evidence offered in opposition to a

motion for summary judgment must be both admissible and must be sufficient to raise a

genuine issue of material fact. See LaSalle Bank National Ass'n v. Nomura Asset

Capital Corp., 424 F.3d 195, 205 (2d Cir. 2005); Santos v. Murdock, 243 F.3d 681, 683

(2d Cir. 2001).

       IV.    ANALYSIS

       Defendants argue that Davis has failed to exhaust his administrative remedies

under Administrative Directive 8.9 for his Eighth Amendment deliberate indifference

claims against Mitto and Lewis; they argue further that Davis cannot establish an Eighth

Amendment violation based on deliberate indifference by Mitto, Lewis, Furey, or APRN

Rodney. Defs.’ Mem. at 1. For purposes of ruling on this motion for summary




                                              8
judgment, the court assumes that Davis has exhausted his administrative remedies as

to all defendants.4

        A. Eighth Amendment Deliberate Indifference to Medical Needs

        In Estelle v. Gamble, 429 U.S. 97 (1976), the United States Supreme Court held

that “deliberate indifference to serious medical needs of prisoners constitutes the

unnecessary and wanton infliction of pain ... proscribed by the Eighth

Amendment.” Id. at 104 (internal quotation marks and citation omitted). The Court

explained that “[t]his is true whether the indifference is manifested by prison doctors in

their response to the prisoner’s needs or by prison guards in intentionally denying or

delaying access to medical care or intentionally interfering with the treatment once

prescribed.” Id. at 104-05.

        Deliberate indifference to serious medical needs occurs when an official knows

that an inmate faces a substantial risk of serious harm and disregards that risk by failing

to take reasonable measures to abate it. Harrison v. Barkley, 219 F.3d 132, 137–38

(2d Cir. 1998) (citing Farmer v. Brennan, 511 U.S. 825, 847 (1994)) (quotations

omitted). In order to state a deliberate indifference claim, the plaintiff must allege both

that his medical need was serious and that the defendants acted with a sufficiently


        4
           Courts have uniformly held that the PLRA exhaustion requirement is satisfied where “prison
officials address and resolve a grievance on the merits despite the fact that it might not comply with
procedural rules.” Castillo v. Hogan, No. 3:14-CV-1166 (VAB), 2018 WL 1582514, at *7 (D. Conn. Mar.
31, 2018) (citing cases). “The rationale for this requirement is that ‘when a state treats a filing as timely
and resolves it on the merits ... the grievance has served its function of alerting the state and inviting
corrective action.’” Id. (citing Riccardo v. Rausch, 375 F.3d 521, 524 (7th Cir. 2004)). The court notes
that the Health Services Review “Upheld” on September 18, 2019, included his complaint about Nurses
Mitto and Lewis. Davis complained about the conduct and lack of “meaningful treatment” by two nurses
who saw him for his back pain on January 26, 2019, in addition to requesting to be seen by a “Medical
Doctor (provider).” See Defs.’ Ex. F at 8.

                                                      9
culpable state of mind. See Smith v. Carpenter, 316 F.3d 178, 184 (2d Cir. 2003)

(citing Estelle, 429 U.S. at 105). Objectively, the alleged deprivation must be

“sufficiently serious.” Wilson v. Seiter, 501 U.S. 294, 298 (1991). The condition must

be “one that may produce death, degeneration, or extreme pain.” See Hathaway v.

Coughlin, 99 F.3d 550, 553 (2d Cir. 1996) (citations and internal quotation marks

omitted).

       Merely negligent conduct does not constitute deliberate indifference, Salahuddin

v. Goord, 467 F.3d 263, 280 (2d Cir. 2006), nor does a disagreement over proper

treatment or diagnosis create a constitutional claim so long as the treatment was

adequate. Estelle, 429 U.S. at 107; Chance v. Armstrong, 143 F.3d 698, 703 (2d Cir.

1998); see also Oh v. Saprano, No. 3:20-CV-237 (SRU), 2020 WL 4339476, at *5 (D.

Conn. July 27, 2020) (“it is well settled that an inmate’s unheeded preference for

treatment does not create a constitutional claim.”). However, a medical provider may

act with deliberate indifference by consciously providing an inmate with “an easier and

less efficacious” treatment plan, particularly if the provider does so because of ulterior

motives, such as improper monetary incentive. Chance, 143 F.3d at 703–04; see

also Braham v. Perelmuter, 2017 WL 3222532, at *16–17 (D. Conn. July 28, 2017).

       1. Lewis and Mitto

       Davis argues that Nurses Lewis and Mitto failed to provide him with meaningful

treatment; failed to give him a full screening; failed to instruct him to stretch; failed to

provide him with pain relief; and verbally disrespected him. Verified Am. Compl. at ¶ 2.

In his opposition memorandum, Davis contends that Mitto and Lewis failed to render


                                              10
either meaningful or timely treatment (i.e., he had to wait two hours and “not a few

minutes”). Id.; Pl.’s Opp. at 3-4 (Doc. No. 35-1).

       Even assuming that Davis can satisfy the objective element, Davis cannot

premise his Eighth Amendment deliberate indifference claim on his own assessment

that Mitto and Lewis did not provide sufficient medical care on January 26, 2019. An

inmate’s disagreement with the medical provider about his medical needs is not

sufficient to raise a genuine issue of fact that an Eighth Amendment violation occurred.

See Hill v. Curcione, 657 F.3d 116, 123 (2d Cir. 2011) (“Issues of medical judgment

cannot be the basis of a deliberate indifference claim where evidence of deliberate

indifference is lacking.”); Grays v. McGrain, 333 F. Supp. 3d 225, 234 (W.D.N.Y. 2018)

(citing cases holding that a plaintiff’s disagreement with treatment is insufficient to

establish an Eighth Amendment violation). The record cannot support a reasonable

finding that Nurses Mitto and Lewis provided Davis with a particular treatment plan with

any improper purpose, such as a monetary incentive. Chance, 143 F.3d at 703–

04; Braham, 2017 WL 3222532, at *16–17. At most, the record indicates that Mitto and

Lewis may have acted negligently with respect to their assessment of Davis’s medical

needs, but negligence is not sufficient to support an Eighth Amendment claim.

Salahuddin, 467 F.3d at 280. The fact that MacDougall-Walker Nurse MacPherson

later provided different medical treatment for him on March 12, 2020, does not raise an

inference that Mitto and Lewis acted with deliberate indifference on January 26, 2020.

See Am. Comp. at ¶ 9; Pl.’s Ex. A at 2 (Doc. 35-3); Parks v. Blanchette, 144 F. Supp. 3d

282, 322 (D. Conn. 2015) (“a difference of opinion . . . even among medical


                                             11
professionals themselves, as to the appropriate course of medical treatment does not in

and of itself amount to deliberate indifference.”) (internal quotation marks and citations

omitted).

       Absent any evidence that Nurses Mitto or Lewis acted with a conscious disregard

of a substantial risk of serious harm to Davis on January 26, 2019, Davis has failed to

show a material issue of fact requiring a jury trial on the issue of whether defendants

acted with deliberate indifference to his medical needs.

              a. Two Hour Delay

       To the extent that Davis asserts deliberate indifference on the basis that he

sustained a two-hour delay in receiving treatment on January 26, 2019, Davis’s claim

does not satisfy the objective element of the Eighth Amendment analysis.

       “In cases where a prisoner alleges a delay in medical treatment, courts examine

both the seriousness of the prisoner’s medical conditions and the harm caused by any

unreasonable delay.” Lombardo v. Graham, 807 F. App'x 120, 123 (2d Cir. 2020)

(citing Salahuddin, 467 F.3d at 280) (other citations omitted) (summary order). The

court’s objective “serious medical need inquiry can take into account the severity of the

temporary deprivation alleged by the prisoner.” Smith v. Carpenter, 316 F.3d 178, 186

(2d Cir. 2003). The court should consider the “particular risk of harm faced by a

prisoner due to the challenged deprivation of care, rather than the severity of the

prisoner's underlying medical condition.” Id. “[I]n most cases, the actual medical

consequences that flow from the alleged denial of care will be highly relevant to the

question of whether the denial of treatment subjected the prisoner to a significant risk of


                                            12
serious harm.” Id. at 187; see also Bilal v. White, 494 F. App'x 143, 145–46 (2d Cir.

2012) (“Even assuming that Bilal’s conditions could produce serious complications if

neglected over sufficient time, there is no evidence that Bilal's conditions worsened over

the hours of delay here[.]”) (internal citations omitted); see also Ferguson v. Cai, No. 11-

CV-6181, 2012 WL 2865474, at *4 (S.D.N.Y. July 12, 2012) (“Where temporary delays

or interruptions in the provision of medical treatment have been found to satisfy the

objective seriousness requirement in [the Second] Circuit, they have involved either a

needlessly prolonged period of delay, or a delay which caused extreme pain or

exacerbated a serious illness.”).

       Relevant to the subjective component of the Eighth Amendment analysis, the

defendant must have been actually aware of a substantial risk that the inmate would

suffer serious harm as a result of his or her actions or inactions. See Salahuddin, 467

F.3d at 280; Amaker v. Coombe, No. 96 Civ. 1622, 2002 WL 523388, at *8 (S.D.N.Y.

Mar. 29, 2002) (“A delay in medical treatment does not by itself violate a prisoner's

Eighth Amendment rights unless the delay reflects deliberate indifference to a serious

risk of health or safety, to a life-threatening or fast-degenerating condition or to some

other condition of extreme pain that might be alleviated through reasonably prompt

treatment.”).

       Here, Davis has not presented any evidence that he experienced any serious risk

of harm as a result of the asserted two-hour delay in receiving treatment from Mitto and

Lewis on January 26, 2019. See Rodriguez v. Mercado, No. 00-CIV-8588, 2002 WL

1997885, at *9 (S.D.N.Y. Aug. 28, 2002) (noting that patients “seeking care for a non-


                                            13
life-threatening injury generally experience[ ] some delay in receiving treatment” and

finding no constitutional claim based on an eight or nine hour delay where plaintiff had

not alleged “life-threatening” or “fast-degenerating conditions” or extreme pain that

“more rapid treatment would have alleviated.”). Thus, entry of summary judgment is

appropriate because Davis has not shown that the asserted two-hour delay in treatment

was sufficiently serious to support an Eighth Amendment violation. Moreover, the

record fails to provide a basis upon which a reasonable jury could find that Mitto and

Lewis were aware that Davis had serious medical needs, but they acted with a

conscious disregard to his need for timely treatment.

       Because no reasonable jury could conclude, based on the evidence before the

court, that Mitto or Lewis acted with deliberate indifference to Davis’s medical needs,

the Motion for Summary Judgment is granted in favor of these defendants.

       2.     Furey

       Davis has failed to come forward with evidence from which a reasonable jury

could find that Furey acted with deliberate indifference to his serious medical needs.

The record evidence establishes that Furey issued timely responses to Davis’s written

Inmate Requests for treatment and Health Services Reviews, appeals, as well as

arranged for Davis to receive medical care. See Defs.’ Ex. A at 80, 159 (Inmate

Requests); Defs.’ Ex. F at 6-10; 16-17, 20-21 (Health Services Reviews and Appeals).

Moreover, it is undisputed that Furey does not make any medical decisions about

inmates’ medical care. Defs.’ Rule 56(a)1 at ¶ 14. Davis’s assertion that he should

have been seen by a medical provider other than APRN Rodney, or sooner than he was


                                            14
seen, is not sufficient to support a constitutional claim. See Perry v. Furey, No. 3:18-

CV-1709, 2020 WL 59941, at *6 (D. Conn. Jan. 6, 2020). Accordingly, no reasonable

juror could find in favor of Davis’ Eighth Amendment claim against Furey. The Motion

for Summary Judgment is granted on Davis’s claim against Furey for deliberate

indifference.

        3.      APRN Rodney

        Davis argues that APRN Rodney was not a doctor; that he performed no medical

examination; that he would not listen to him about his condition, and that he refused to

see Davis for a follow-up appointment. Verified Am. Compl. at ¶¶ 7-8.

        Davis has not, however, adduced any evidence upon which a reasonable jury

could infer that APRN Rodney acted with a conscious disregard to Davis’s serious

medical needs. Davis’s disagreement with the medical judgment of his provider cannot

support an inference that APRN Rodney acted with deliberate indifference.5 See Hill,

657 F.3d at 123. To the extent that APRN Rodney erred in his assessment of Davis’s

lack of acute distress or physical abilities, or by failing to schedule a follow-up

appointment, such conduct constitutes negligence or mere medical malpractice, which

is not sufficient to support Eighth Amendment deliberate indifference. See Farmer, 511

U.S. at 835. There is no evidence in the record before the court to support the

inference that Rodney acted with conscious disregard. See supra at 11-12.

Accordingly, as no reasonable juror could conclude that APRN Rodney acted with


        5
          While the parties dispute whether APRN Rodney represented that he was a medical doctor
(See Defs.’ Rule 56(a)1 at ¶ 38; Pl.’s Rule 56(a)2 at ¶ 38), Davis has not submitted evidence raising any
issues of material fact that could support an inference that APRN Rodney acted with conscious disregard
to Davis’s serious medical needs when he provided Davis with medical care.
                                                   15
deliberate indifference to Davis’s serious medical needs, the Motion for Summary

Judgment is granted as to Davis’s deliberate indifference claim against APRN Rodney.

V.    CONCLUSION

      For the foregoing reasons, the defendants’ motion for summary judgment (Doc.

No. 30) is GRANTED. The Clerk is instructed to close this case.



             SO ORDERED.

      Dated at New Haven, Connecticut this 6th day of July 2021.


                                        /s/ Janet C. Hall______
                                        Janet C. Hall
                                        United States District Judge




                                          16
